Citation Nr: 0929995	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder strain.

2.  Entitlement to an initial compensable disability rating 
for right sternoclavicular sprain.

3.  Entitlement to a compensable disability rating for tinea 
versicolor and angiolipoma.

4.  Entitlement to service connection for a right wrist 
condition.

5.  Entitlement to service connection for low back strain.

6.  Entitlement to service connection for a right elbow 
condition.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to February 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that granted the Veteran's claims of 
entitlement to service connection for right shoulder strain 
and right sternoclavicular sprain, and assigned each an 
initial noncompensable disability rating, effective February 
23, 2007.  The May 2007 rating decision also denied the 
Veteran's claims of entitlement to service connection for a 
right wrist condition and low back strain.

The Board notes that subsequent to the Veteran's July 2007 
notification that he had moved from Pennsylvania to Kansas, 
the RO properly transferred jurisdiction of his claims file 
from the RO in Philadelphia, Pennsylvania, to the RO in the 
Wichita, Kansas.  Such transfer was completed in August 2007. 

By the July 2008 Statement of the Case, the initial 
disability rating assigned to the Veteran's right shoulder 
strain was increased to 10 percent, effective February 23, 
2007.  As the 10-percent evaluation is less than the maximum 
available disability rating, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2009, the Veteran, and members of his family, 
testified before the undersigned Veterans Law Judge, seated 
at the Board's Central Office in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
file. 

The Board further notes that the record raises the issues, by 
the Veteran's December 2007 Notice of Disagreement (NOD) and 
July 2008 claim, of entitlement to dental treatment and 
entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), respectively.  To 
date, the RO has not adjudicated the issues, and as such, 
they are referred to the RO for appropriate action.

Finally, following an April 2008 rating decision, the Board 
notes that the Veteran submitted a timely NOD, dated in May 
2008 and received by the RO in July 2008, as to the denial of 
his claims of entitlement to service connection for a right 
elbow condition and entitlement to a compensable disability 
rating for tinea versicolor and angiolipoma.  To date, the RO 
has not issued a Statement of the Case (SOC) as to these 
issues.  Where a NOD has been filed with regard to issues, 
and a SOC has not been issued, the appropriate Board action 
is to remand the issues for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issues of entitlement to a compensable disability rating 
for tinea versicolor and angiolipoma, and entitlement to 
service connection for a right elbow condition, a right wrist 
condition, and low back strain, addressed in the REMAND 
portion of the decision below, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Since February 23, 2007, the effective date of service 
connection, the Veteran's right shoulder strain (major), has 
not been manifested by limitation of arm motion to shoulder 
level, a current diagnosis of arthritis, or pain not 
contemplated by the rating criteria.  Also, dislocation or 
nonunion with loose movement of the clavicle or scapula is 
not shown.

2.  Since February 23, 2007, the effective date of service 
connection, the Veteran's right sternoclavicular sprain 
(major), has not been manifested by malunion or nonunion of 
the clavicle or scapula without loose movement, or arthritis 
of two or more major joints or two or more minor joint 
groups.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for right shoulder strain (major) have not been 
met since February 23, 2007, the effective date of service 
connection.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R.               
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5201, 5203 (2008).

2.  The criteria for an initial compensable disability rating 
for right sternoclavicular sprain have not been met since 
February 23, 2007, the effective date of service connection.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, DCs 5010, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claims of entitlement to an initial disability 
rating in excess of 10 percent for right shoulder strain and 
an initial compensable disability rating for right 
sternoclavicular sprain arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claims 
are substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the RO has obtained the 
Veteran's treatment records and provided him with two VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would be capable of 
substantiating his claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, x-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The regulatory criteria set forth in DCs 5201 and 5203, 
pertaining to limitation of motion of the arm and impairment 
of the clavicle or scapula, respectively, provide different 
ratings for the minor arm and the major arm.  38 C.F.R. § 
4.71a, DCs 5201 5203 (2008).  The Veteran has indicated in 
various treatment records that he is right-handed.  
Therefore, the Board will consider the ratings and criteria 
for the major arm under the relevant diagnostic code. 

DC 5201, pertaining to limitation of motion of the arm, and 
DC 5203, pertaining to impairment of the clavicle or scapula, 
are deemed by the Board to be the most appropriate rating 
criteria in this case, primarily because they pertain 
specifically to the disabilities at issue, right shoulder 
strain and right sternoclavicular sprain.  The Veteran has 
not asked that alternative DCs be employed, and the Board can 
identify nothing in the evidence to suggest that other DCs 
would be more appropriate.  The Board notes that at the time 
of the Veteran's May 2009 hearing, the Veteran's 
representative requested that the record be held open for an 
additional 30 days in the event that the Veteran would like 
to make an argument as to the issue of the existence of a 
more appropriate DC under which his right sternoclavicular 
sprain should be rated.  To date, no such argument has been 
received.

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, impairment of the humerus, such 
as loss of the head of the humerus (flail shoulder), nonunion 
of the shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or malunion of the humerus.  Accordingly, the criteria 
pertaining to those disabilities are not applicable in this 
case.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2008).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

Right Shoulder Strain

The Veteran's right shoulder strain was originally assigned 
an initial noncompensable disability rating under DC 5201, 
effective February 23, 2007.  Subsequently, a Decision Review 
Officer (DRO) decision and Statement of the Case, dated in 
July 2008, increased the initial disability rating to 10 
percent under DC 5203, effective February 23, 2007.  DCs 5201 
and 5203 pertain to limitation of motion of the arm, and 
impairment of the clavicle or scapula, respectively.  38 
C.F.R. § 4.71a, DCs 5201, 5203 (2008).  

The Board notes that the Veteran does not have a diagnosis of 
arthritis as to his right shoulder strain.  Thus, without an 
active diagnosis of arthritis, or degenerative joint disease, 
the rating criteria pertaining to such, DCs 5003 and 5010 are 
not applicable in this case.  38 C.F.R. § 4.71a, DCs 5003, 
5010 (2008).

Under DC 5201, pertaining to limitation of motion of the arm, 
for the major arm, a minimum 20 percent rating is warranted 
for limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and a maximum 40 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2008).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

DC 5203 provides that in cases of clavicular or scapular 
impairment, with dislocation, a 20 percent rating is 
warranted.  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent rating.  
Malunion of the clavicle or scapula may be assigned a 10 
percent rating, or may be rated based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

Service treatment records dated in February 2005 indicate 
that x-ray examination revealed a normal shoulder, without 
evidence of arthritic, inflammatory, or traumatic change.  
Notes indicate that magnetic resonance imaging (MRI) 
conducted at another post indicated results within normal 
limits.  

Service treatment records dated in April 2006 indicate that 
MRI revealed extensive posterior labral tear, with associated 
paralabral cyst.  

Private treatment records dated in September 2006 indicate 
that the Veteran underwent pain management evaluation.  At 
that time, physical examination revealed benign results with 
slight right-sided asymmetry of the shoulder and slight 
tenderness.  

Service treatment records dated in November 2006 indicate 
that the Veteran underwent a bone scan of the shoulder 
girdle.  The bone scan revealed normal findings, to include 
slightly increased reactive bone formation in all areas. 

On VA examination dated in March 2007, the Veteran complained 
of mild, intermittent pain of the right shoulder, lasting 3-
to-8 hours, occurring 3 times each week.  The Veteran 
reported that he had difficulty in overhead use and lifting 
more than 20 pounds due to his right shoulder pain.  The 
Veteran denied any flare-ups as to his right shoulder pain.  
The Veteran exhibited a normal gait, without the use of 
assistive devices.  

Physical examination in March 2007 revealed:  forward 
elevation to 150 degrees, with mild or minimal pain at 140 
degrees; abduction to 150 degrees, with mild or minimal pain 
at 140 degrees; adduction to 30 degrees, with mild or minimal 
pain at 20 degrees; internal rotation to 40 degrees; and 
external rotation to 90 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance on repetitive testing.  X-ray examination was 
negative for arthritis.  The Veteran was diagnosed with right 
shoulder strain, mildly active at the time of the 
examination.

On VA examination in September 2007, the Veteran reported 
continued pain and difficulty in lifting.  The Veteran 
reported that he took over-the-counter pain medication daily, 
sometimes several times each day.  The examiner noted the 
Veteran's July 2006 surgical repair of the glenoid labrum 
tear.  There were no constitutional symptoms or 
incapacitating episodes of arthritis, deformity, giving way, 
instability, weakness, episodes of dislocation or 
subluxation, locking, effusion, or flare-ups reported.  The 
Veteran reported pain, stiffness, and tenderness as to his 
right shoulder.

Physical examination in September 2007 revealed crepitus, 
tenderness, and painful movement of the right shoulder, 
without inflammatory arthritis.  The examiner noted recurrent 
shoulder dislocations.  Range of motion testing revealed:  
forward elevation and abduction to 170 degrees, with pain at 
150 degrees; internal rotation to 65 degrees; and external 
rotation, with pain at 50 degrees.  There was no additional 
limitation of motion on repetitive use as to internal and 
external rotation, and 10 degrees of additional limitation of 
motion on repetitive use as to forward elevation and 
abduction.   X-ray examination revealed a normal right 
shoulder.  The Veteran was diagnosed with right shoulder 
status post surgical repair of labrum tear, 
musculoligamentous strain.  The examiner opined that the 
Veteran's right shoulder strain prevented him from playing 
sports, had mild effects on his ability to do chores and 
exercise, had moderate effects on his ability to participate 
in recreation, and had no effects on his ability to shop, 
travel, feed, bathe, dress, or groom himself, or attend to 
the wants of nature.

Private physical therapy records dated in May 2008 indicate 
that the Veteran sought treatment for low back pain 
subsequent to a fall during climbing in Colorado.  Additional 
private physical therapy records dated in May 2008 and June 
2008 indicate that the Veteran complained of pain and a 
"slipping" feeling in the right shoulder.  The Veteran 
reported that his pain radiates down from his right shoulder 
to the medial elbow.  The Veteran reported that his pain was 
worsened by weight-lifting, bending repeatedly, sitting, 
moving, and lifting his kids.  The Veteran reported that he 
worked as a prison guard and that he moved all day long, 
going up and down stairs, performing searches, and patrolling 
the yard.  The Veteran reported that his hobbies included 
jet-skiing, hunting, drawing, and collecting guns.  While the 
physical therapist's handwriting and shorthand notations are 
difficult to read, it appears that the Veteran exhibited, on 
physical examination, rounding of the shoulders, range of 
motion to include forward elevation to 120 degrees, abduction 
to 95 degrees, with slippage, and external rotation to 63 
degrees.  The Veteran exhibited a positive Tinel's sign. 

Record of VA MRI of the Veteran's right shoulder dated in 
July 2008 revealed a benign-appearing cystic change in the 
superior, lateral aspect of the head of the humerus, 
unremarkable rotator cuff tendons, no evidence of a tendon 
tear, grossly normal glenoid labra, long head of the biceps 
tendon of normal size, morphology, and signal, and no 
abnormal signal in the imaged musculature.  

VA treatment records dated in October 2008 indicate that the 
Veteran complained of right shoulder pain.  The Veteran 
described his pain as constant and worse with activity, and 
he reported that he feels as if his shoulder slips out of 
place at times.   The Veteran denied a history of shoulder 
dislocations.  Physical examination revealed a right upper 
extremity that was neurovascularly intact and somewhat tender 
along the lateral border of the acromion, without muscle 
atrophy or obvious laxity of the shoulder joint.  While 
numerical results of range of motion testing were not 
provided, the examiner noted that the Veteran demonstrated a 
very good range of motion.  The Veteran was diagnosed with 
right shoulder pain with possible labral re-tear and treated 
with a cortisone injection.

VA treatment records dated in February 2009 indicate that the 
Veteran complained of right shoulder pain, with all shoulder 
motion.  Physical examination revealed tenderness along the 
anterior and lateral acromion, and range of motion testing 
revealed flexion to 110 degrees and abduction to 100 degrees.  
The Veteran exhibited pain with the cross chest test, 
positive impingement, and negative apprehension.  The Veteran 
was diagnosed with right shoulder pain.    

VA treatment records dated in March 2009 indicate that the 
Veteran underwent an orthopedic consultation.  At that time, 
physical examination of the right shoulder revealed no muscle 
atrophy, an intact neurovascular system, and range of motion 
to include forward elevation to 170 degrees, with pain at 160 
degrees; abduction to 180 degrees; full internal rotation 
with the elbows at the sides and internal rotation to 70 
degrees with the elbows abducted; and external rotation to 45 
degrees with the elbows at the sides and 90 degrees with the 
elbows abducted.  The apprehension test was moderately 
suggestive of pain and instability in the right shoulder.  X-
ray examination showed no obvious pathology.  The Veteran was 
diagnosed with chronic right shoulder pain and a differential 
diagnosis of re-tear of the labrum.   
At the time of the Veteran's May 2009 hearing before the 
Board, he asserted that while he is able to lift his right 
arm a little higher than shoulder level, he has pain all of 
the time.  The Veteran reported that his right shoulder pops 
and cracks everywhere, with every movement.  The Veteran 
reported that his pain is more severe as he crosses his body, 
or if he is carrying his children or a jug of milk.  

The Veteran, upon each instance of range of motion testing, 
exhibited forward flexion and abduction of the right arm well 
above 90 degrees.  As discussed above, forward flexion and 
abduction to 90 degrees amounts to arm motion to "shoulder 
level" and DC 5201 provides a minimum 20 percent disability 
rating for limitation of arm motion to shoulder level.  38 
C.F.R. § 4.71a, DC 5201.

Because there is no medical evidence of record that the 
Veteran's range of motion testing revealed arm motion limited 
to shoulder level, 90 degrees, DC 5201, providing a minimum 
20 percent disability rating for limitation of arm motion to 
shoulder level, may not serve as rating criteria warranting 
an initial disability rating in excess of 10 percent.  38 
C.F.R. § 4.71a, DC 5201.

Also, because there is no medical evidence of record that the 
Veteran has demonstrated dislocation or nonunion with loose 
movement of the clavicle or scapula, DC 5203, providing a 20 
percent disability rating for dislocation or nonunion with 
loose movement of the clavicle or scapula, may not serve as 
rating criteria warranting an initial disability rating in 
excess of 10 percent.  38 C.F.R.      § 4.71a, DC 5203.

As discussed above, while the Veteran, during his instances 
of medical treatment, including VA examinations in March 2007 
and September 2007, has described his symptoms to include 
pain, a feeling that his shoulder was "slipping" and 
recurrent shoulder dislocations, he has not been diagnosed 
with ankylosis of the scapulohumeral articulation, impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus.  Accordingly, the criteria pertaining to those 
disabilities not serve as rating criteria warranting an 
initial disability rating in excess of 10 percent.  38 C.F.R. 
§ 4.71a, DCs 5200, 5202 (2008).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current disability 
rating assigned to the Veteran's right shoulder sprain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, in this case, 
the RO has already assigned, by the July 2008 DRO rating 
decision and Statement of the Case, an initial 10 percent 
disability rating on the basis of a reduced range of motion 
with pain on motion.  Thus, the Veteran is already in receipt 
of a disability rating that reflects the provisions of 
DeLuca, accounting for medical evidence of additional 
functional loss, in this case, range of motion additionally 
limited by pain. 
 
The Board finds that the Veteran has not been entitled, since 
February 23, 2007, to an initial disability rating in excess 
of 10 percent for right shoulder strain.  The Board has 
considered whether higher ratings might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that an initial disability rating in 
excess of 10 percent for the Veteran's right shoulder strain 
has not been warranted since February 23, 2007, the effective 
date of service connection.  As the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability rating in excess of 10 percent for right shoulder 
strain, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Sternoclavicular Sprain

The Veteran's right sternoclavicular sprain has been assigned 
an initial noncompensable disability rating under DC 5203, 
pertaining to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a, DC 5203 (2008).

The Board notes that the Veteran has a diagnosis of arthritis 
as to his right sternoclavicular sprain.  Thus, the rating 
criteria pertaining to such, DCs 5003 and 5010 are applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2008).

DC 5203 provides that in cases of clavicular or scapular 
impairment, with dislocation, a 20 percent rating is 
warranted.  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent rating.  
Malunion of the clavicle or scapula may be assigned a 10 
percent rating, or may be rated based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

Service treatment records dated in February 2005 indicate 
that x-ray examination of the sternoclavicular joints 
revealed no abnormal findings.  Notes indicate that MRI 
conducted at another post indicated results within normal 
limits.  

Private treatment records dated in September 2006 indicate 
that the Veteran complained of aching, constant, sharp pain 
in the sternoclavicular area, with some secondary muscle 
spasms and unrelated hand pain in the right wrist.  The 
Veteran reported numbness and a sensation of pins and 
needles.  The Veteran reported that his pain is improved by 
rest and an increased dose of over-the-counter pain 
medication.  The Veteran reported that he has tried physical 
therapy and prescription medication in the past.  Physical 
examination revealed pain on palpation of the right 
sternoclavicular joint, without evidence of neurological 
abnormalities, unusual pain behavior, inflammation, step off, 
crepitus, or swelling.  The Veteran was able to complete 
position transfers without difficulty.  The physician 
presumed the presence of arthritis and noted that previous X-
ray examination and MRI revealed likely disruption at the 
sternoclavicular joint.  The Veteran received an injection at 
the time of the treatment.

Service treatment records dated in November 2006 indicate 
that the Veteran underwent a bone scan of the 
sternoclavicular areas.  The bone scan revealed normal 
findings, to include slightly increased reactive bone 
formation in all areas. 

On VA examination in March 2007 the Veteran reported that he 
had difficulty with pushing, pulling, and lifting, both in 
his activities of daily living and in his construction work, 
due to his right sternoclavicular pain.  The Veteran denied 
any flare-ups as to his right sternoclavicular pain.  The 
Veteran exhibited a normal gait, without the use of assistive 
devices.  Physical examination revealed crepitus, mild 
tenderness, and mild swelling.  X-ray examination was 
negative for arthritis.  The Veteran was diagnosed with right 
sternoclavicular sprain, mildly active at the time of the 
examination.  The examiner noted that range of motion testing 
and subsequent consideration of the provisions of DeLuca; do 
not apply to the sternoclavicular joint area.

Private physical therapy records dated in May 2008 indicate 
that the Veteran sought treatment for low back pain 
subsequent to a fall during climbing in Colorado.  Additional 
private physical therapy records dated in May 2008 and June 
2008 indicate that the Veteran complained of grinding and 
popping in the sternoclavicular joint.  The Veteran reported 
that he needed to pop the joint back into place.  The Veteran 
reported that he worked as a prison guard and that he moved 
all day long, going up and down stairs, performing searches, 
and patrolling the yard.  The Veteran reported that his 
hobbies included jet-skiing, hunting, drawing, and collecting 
guns.  

VA MRI dated in July 2008 revealed mild acromioclavicular 
degenerative joint disease and subchondral cystic change in 
the superior, lateral humeral head, and small subacromial 
head.  

VA treatment records dated in January 2009 indicate that the 
Veteran reported pain in many areas of his body, including 
his right clavicle.  The Veteran reported that his right 
clavicle pops and grinds and puts pressure on this throat.  

VA treatment records dated in March 2009 indicate that the 
Veteran underwent an orthopedic consultation.  At that time 
the Veteran complained of crepitus and instability in the 
external clavicular joint.   Physical examination was silent 
for tenderness to palpation over the clavicle or 
acromioclavicular joint, or pain with the cross chest test.  
The Veteran exhibited mild tenderness to palpation over the 
right sternoclavicular joint.  MRI results were reviewed.  X-
ray examination results were reviewed and indicated no 
obvious pathology.  No diagnosis was rendered as to the 
Veteran's right sternoclavicular sprain.  

At the time of the Veteran's May 2009 hearing before the 
Board, he asserted that he feels swelling, pain, pressure, 
and popping associated with his right sternoclavicular 
sprain.  The Veteran reported that his symptoms include 
pressure on the lungs.  The Veteran reported that he has been 
diagnosed with crepitation, popping, and arthritis, and such 
limits his mobility.  The Veteran reported that his symptoms 
affect the muscles in his neck and pull down from the side of 
his head and cause severe limitation.  

As discussed above, while the Veteran, during his instances 
of medical treatment, has described his symptoms, to include 
pain, a feeling of grinding and popping, and the need to 
"pop" his joint back into place, he has not been diagnosed 
with dislocation of the clavicle, or nonunion with or without 
loose movement, or malunion of the clavicle.  38 C.F.R. § 
4.71a, DC 5203.

Because there is no medical evidence of record that the 
Veteran's right sternoclavicular sprain is manifested by 
malunion or nonunion of the clavicle or scapula without loose 
movement, as is required by DC 5203 for a 10 percent 
disability rating, DC 5203 may not serve as rating criteria 
warranting an initial compensable disability rating for right 
sternoclavicular sprain.  38 C.F.R. § 4.71a, DC 5203.

The Board has considered whether DC 5010, contemplating 
degenerative arthritis, may serve as rating criteria 
warranting an initial compensable disability rating for the 
Veteran's right sternoclavicular sprain.  As discussed above, 
arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  38 C.F.R. § 
4.71a, DC 5010.  However, in this case, while VA MRI dated in 
July 2008 revealed mild acromioclavicular degenerative joint 
disease, such is not evidence of arthritis involving two or 
more major joints or two or more minor joint groups.  Thus, 
DC 5010, contemplating degenerative arthritis, may not serve 
as rating criteria warranting an initial compensable 
disability rating for right sternoclavicular sprain.  38 
C.F.R. § 4.71a, DC 5010.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current disability 
rating assigned to the Veteran's right sternoclavicular 
sprain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to DC 5203 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board finds that the Veteran has not been entitled, since 
February 23, 2007, to an initial compensable disability 
rating for right sternoclavicular sprain.  The Board has 
considered whether higher ratings might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that an initial compensable disability 
rating for the Veteran's right sternoclavicular sprain has 
not been warranted since February 23, 2007, the effective 
date of service connection.  As the preponderance of the 
evidence is against the claim of entitlement to an initial 
compensable disability rating for right sternoclavicular 
sprain, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

Lastly, in reaching the above decisions, as to the Veteran's 
right shoulder strain and right sternoclavicular sprain, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered, whether 
or not they were raised by the appellant, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions regarding 
extraschedular ratings.  The Board finds that the evidence of 
record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

An initial disability rating in excess of 10 percent for 
right shoulder strain is denied.

An initial compensable disability rating for right 
sternoclavicular sprain is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran asserted, in his May 2009 testimony before the 
Board, that he injured his right wrist during a wheelbarrow 
race during his period of service.  The Veteran reported that 
he sought VA treatment for his right wrist subsequent to his 
discharge from service and that his right wrist pain has not 
resolved.  The Veteran reported that when he uses a hammer or 
his weapon, or when he drives for too long, his fingers 
sometimes get stuck. 

The Veteran asserted, in his May 2009 testimony before the 
Board, that he injured his low back in October 2006 during a 
fall on ice during his period of service.  The Veteran 
reported that he was discharged from service while undergoing 
treatment for his low back, diagnosed at that time as a 
sprain at the S1 joint, and advised to continue his 
stretching exercises.  The Veteran reported that his low back 
strain has not resolved and he experiences pain that shoots 
into his right leg.  

The RO, at the time of the May 2007 rating decision, denied 
the Veteran's claims of entitlement to service connection for 
a right wrist condition and low back strain on the bases that 
VA physical examination dated in March 2007 was silent for 
any diagnoses of a right wrist condition or a low back 
condition.  

Record of VA magnetic resonance imaging (MRI) dated in 
January 2009 indicates that the Veteran has minimal 
tenosynovitis of the right wrist.  VA treatment records dated 
in November 2007 indicate that an electromyogram (EMG) 
revealed mild carpal tunnel in the Veteran's right hand.  

Record of VA MRI dated in October 2008 indicates that the 
Veteran has small left paracentral subligamentous disc 
herniation with posterior annular tear and mild impingement 
on the left L5 nerve roots in the thecal sac.  

It does not appear that a treating professional has opined as 
to whether there exists a relationship between the Veteran's 
current right wrist condition and low back strain, most 
recently diagnosed as minimal tenosynovitis and mild carpal 
tunnel of the right wrist and disc herniation with annular 
tear and mild L5 impingement, respectively, and his period of 
service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  As such, the Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the Veteran's current 
right wrist condition and low back strain are related to his 
period of service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Per Manlincon v. West, 12 Vet. App. 
238 (1999), and following an April 2008 
rating decision and subsequent NOD, 
dated in May 2008 and received by the 
RO in July 2008, send the Veteran, and 
his representative, a SOC on the issues 
of entitlement to a compensable 
disability rating for tinea versicolor 
and angiolipoma and entitlement to 
service connection for a right elbow 
condition.  The SOC should include 
consideration of the claims under Allen 
v. Brown, 7 Vet. App. 439 (1995). The 
Veteran should additionally be informed 
of his appeal rights.

2.  Schedule the Veteran for a VA 
examination with an appropriate 
provider for the purpose of 
ascertaining whether the Veteran's 
current right wrist condition and low 
back strain, most recently diagnosed as 
minimal tenosynovitis and mild carpal 
tunnel of the right wrist and disc 
herniation with annular tear and mild 
L5 impingement, respectively, are 
etiologically related to his period of 
active service. 

The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the Veteran's current right wrist 
condition and low back strain, most 
recently diagnosed as minimal 
tenosynovitis and mild carpal tunnel of 
the right wrist and disc herniation 
with annular tear and mild L5 
impingement, are etiologically related 
to his period of active service.  

In this regard, the examiner should 
consider the Veteran's statements 
regarding his in-service wrist and back 
injuries.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury but relied on the 
service treatment records to provide a 
negative opinion).

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for a right wrist condition and low 
back strain, considering any additional 
evidence added to the record and the 
holding in McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  If the actions 
remain adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


